262 S.W.3d 677 (2008)
Bruce GEORGE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90295.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Timothy Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 109 S.W.3d 224.

ORDER
PER CURIAM.
Bruce George (Movant) appeals from the denial of a motion to vacate judgment and sentence under Rule 29.15 following an evidentiary hearing. The convictions sought to be vacated were for one count of robbery in the first-degree, Section 569.020, RSMo 2000, and one count of armed criminal action, Section 571.015, RSMo 2000, for which Movant was sentenced to ten years imprisonment for the robbery conviction and three years imprisonment for the armed criminal action conviction. The robbery sentence and the armed criminal action sentence were set to run consecutively. On appeal, Movant argues the motion court clearly erred in overruling Movants motion for Rule 29.15 post-conviction relief after an evidentiary hearing because trial counsel was ineffective for failing to call Reginald Davis as an alibi witness. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).